Case 1:21-cv-00197-JAO-RT Document 1 Filed 04/22/21 Page 1 of 3   PageID #: 1



COX, WOOTTON, LERNER, GRIFFIN & HANSEN LLP

NORMAND R. LEZY 6297
   E-Mail: nlezy@cwlfirm.com
MICHAEL J. NAKANO 6940
   E-Mail: mnakano@cwlfirm.com
SHAWN L. M. BENTON 8332
   E-Mail: sbenton@cwlfirm.com
Davies Pacific Center, Suite 1099
841 Bishop Street
Honolulu, Hawaii 96813
Telephone: (808) 744-7020
Facsimile: (808) 354-0427

Attorneys for Defendant
SAM’S WEST, INC.

                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

CARA NONAKA,                             CIVIL NO. 21-00197
                                         (Non-Motor Vehicle Tort)
                   Plaintiff,
                                          NOTICE OF REMOVAL;
      vs.                                 EXHIBITS “1” – “2”;
                                          CERTIFICATE OF SERVICE
SAM’S WEST, INC. dba SAM’S
CLUB; and JOHN DOES 1-10,

                  Defendants.


                            NOTICE OF REMOVAL

TO THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAII:

            Pursuant to 28 U.S.C. §§1332, 1441, and 1446, Defendant SAM’S

WEST, INC. (“SAM’S WEST”), files this Notice of Removal in the case now
Case 1:21-cv-00197-JAO-RT Document 1 Filed 04/22/21 Page 2 of 3           PageID #: 2



pending in the Circuit Court of the First Circuit, State of Hawaii, styled Cara Nonaka

v. Sam’s West, Inc., et al., Civil No. 1CCV-XX-XXXXXXX. As grounds for removal,

SAM’S WEST states as follows:

             1.    On June 8, 2020, Plaintiff CARA NONAKA (“PLAINTIFF”)

filed a complaint in Civil No. 1CCV-XX-XXXXXXX in the Circuit Court of the First

Circuit, State of Hawaii, against SAM’S WEST.

             2.    Upon information and belief, SAM’S WEST states that no other

party has been named or appeared in the action.

             3.    SAM’S WEST was served with the complaint on April 1, 2021.

             4.    PLAINTIFF alleges in her complaint that SAM’S WEST is liable

to her for damages in connection with a July 14, 2020 accident that occurred on

SAM’S WEST premises.

             5.    PLAINTIFF is a citizen of the State of Hawaii.

             6.    SAM’S WEST is a citizen of the State of Arkansas (place of

incorporation, principal place of business).

             7.     PLAINTIFF alleges in her complaint that as the result of the July

14, 2020 accident, she sustained “serious bodily injuries.”

             8.     PLAINTIFF prays in her complaint for an award of special

damages and general damages against SAM’S WEST. However, because Hawaii

law prohibits ad damnum clauses in complaints, PLAINTIFF does not specify the

amount of damages that she prays for.

                                          2
Case 1:21-cv-00197-JAO-RT Document 1 Filed 04/22/21 Page 3 of 3            PageID #: 3



             9.     PLAINTIFF’s counsel has affirmed that PLAINTIFF’s claimed

special damages and general damages total, at least, the sum or value of $75,000.00.

             10.    This court has original jurisdiction over civil actions where the

matter in controversy exceeds the sum or value of $75,000.00 and is between citizens

of different States within the meaning of 28 U.S.C. §1332.

             11.    A true and correct copy of PLAINTIFF’s complaint filed in the

Circuit Court of the First Circuit, State of Hawaii, is attached hereto as Exhibit "1",

and comprises all process, pleadings, and orders served upon SAM’S WEST in the

action.

            12.     A true and correct copy of SAM’S WEST’s answer to

PLAINTIFF’s complaint filed in the Circuit Court of the First Circuit, State of

Hawaii, is attached hereto as Exhibit "2".

             WHEREFORE, Defendant SAM’S WEST, INC. prays that the above-

entitled action be removed from the Circuit Court of the First Circuit, State of

Hawaii, to the United States District Court for the District of Hawaii.

             DATED: Honolulu, Hawaii, April 22, 2021.



                                        /s/ Normand R. Lezy
                                        NORMAND R. LEZY
                                        MICHAEL J. NAKANO
                                        SHAWN L. M. BENTON
                                        Attorneys for Defendant
                                        SAM’S WEST, INC.


                                          3
